UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7587



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY MAILLARD, a/k/a Spice,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-94-163, CA-98-214-2)


Submitted:   December 17, 1998            Decided:   January 12, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Maillard, Appellant Pro Se. Laura P. Tayman, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey John Maillard seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. Maillard, Nos.

CR-94-163; CA-98-214-2 (E.D. Va. Sept. 3, 1998).*   We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       Pursuant to Fed. R. Civ. P. 58 and 79(a), the order from
which Maillard appeals was entered on the district court’s docket
September 3, 1998. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 2